In an action to recover damages for legal malpractice, defendants appeal from an order of the Supreme Court, Suffolk County, entered November 20, 1975, which granted plaintiff’s motion to strike the affirmative defenses of the Statute of Limitations. Order affirmed, with $50 costs and disbursements. There was no showing that there are any issues of fact to be determined at a trial (see Sillman v Twentieth Century-Fox Film Corp., 3 NY2d 395), or that there was a mistake as to the law applicable to the Statute of Limitations in legal malpractice cases (see Gilbert Props, v Millstein, 40 AD2d 100, affd 33 NY2d 857). Martuscello, Acting P. J., Latham, Damiani and Titone, JJ., concur.